     Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 1 of 20 PageID #:3081




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                      Case No. 20-cv-02421
               Plaintiff,
v.                                                    Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                           Magistrate Judge Susan E. Cox

               Defendants.


                            PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on Plaintiff Christian Dior Couture, S.A.’s

(“Plaintiff” or “Dior”) Motion for Entry of a Preliminary Injunction, and this Court having heard

the evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in

its entirety against the fully interactive, e-commerce stores1 operating under the seller aliases

identified on Schedule A to the Amended Complaint and attached hereto (collectively, the “Seller

Aliases”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars and,

on information and belief, have sold products bearing unauthorized copies of the Dior Copyrighted

Designs (including U.S. Copyright Registration Nos. VA 657-906, VA 655-762, VA 657-903, VA




1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
                                                 1
   Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 2 of 20 PageID #:3082




657-904, and VA 657-905) and/or using infringing and counterfeit versions of the CHRISTIAN

DIOR Trademarks (a list of which is included in the chart below) to residents of Illinois.

 REGISTRATION    REGISTERED                   REGISTRATION          INTERNATIONAL
    NUMBER       TRADEMARK                         DATE                CLASSES
 543,994      CHRISTIAN DIOR                  June 19, 1951 For: Handbags and pocketbooks
                                                            in Class 018.

 580,207           CHRISTIAN DIOR             September 22,     For: Jewelry for personal wear,
                                              1953              not including watches-namely,
                                                                trinkets, necklaces, bracelets,
                                                                finger rings, earrings, brooches,
                                                                and ornamental clips made in
                                                                whole of, in part of, or plated
                                                                with precious metals in class
                                                                014.

 954,404           CHRISTIAN DIOR             March 6, 1973     For: Eyeglass frames,
                                                                sunglasses and eyeglass cases in
                                                                Class 009.

 1,123,944         CD                         August 14,        For: Optical apparatus –
                                              1979              namely, eyeglass frames in
                                                                Class 009.

                                                                For: Jewelry and horological
                                                                instruments – namely, women’s
                                                                costume jewelry, bracelets, and
                                                                watches for men and women in
                                                                Class 014.

                                                                For: Articles made from leather
                                                                and imitations thereof, namely,
                                                                luggage for men and women in
                                                                Class 018.

                                                                For: Women’s blouses, skirts,
                                                                dresses, jackets, suits, coats;
                                                                Men’s suits, belts and sport
                                                                jackets in Class 025.




                                                2
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 3 of 20 PageID #:3083




REGISTRATION      REGISTERED        REGISTRATION          INTERNATIONAL
   NUMBER         TRADEMARK              DATE                  CLASSES
1,776,536                           June 15, 1993 For: Carry-on bags; change
                                                  purses; clutch bags; clutch
                                                  purses; golf umbrellas;
                                                  handbags; luggage; passport
                                                  cases, holders or wallets;
                                                  pocketbooks; purses; shoulder
                                                  bags; all-purpose sports bags;
                                                  suitcases; tote bags; travel bags;
                                                  and wallets in Class 018.

                                                     For: Clothing for use by men,
                                                     women and children; namely,
                                                     blouses; gloves; vests in Class
                                                     025.

1,872,313                           January 10,      For: Eyeglass frames and parts
                                    1995             thereof; sunglasses in Class
                                                     009.

                                                     For: Rings in Class 014.


1,923,564                           October 3,       For: Belt buckles of precious
                                    1995             metals for clothing; brooches;
                                                     charms; costume jewelry; ear
                                                     clips; jewelry; jewelry lapel
                                                     pins; ornamental pins; pendants;
                                                     watch bands; watch chains;
                                                     watch fobs; and watches in
                                                     Class 014.

                                                     For: billfolds; business card
                                                     cases; carry-on bags; change
                                                     purses; clutch bags; clutch
                                                     purses; coin purses; credit card
                                                     cases; drawstring pouches;
                                                     handbags; key cases; overnight
                                                     bags; passport cases, holders or
                                                     wallets; purses; shoulder bags;
                                                     and wallets in Class 018.




                                      3
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 4 of 20 PageID #:3084




REGISTRATION      REGISTERED        REGISTRATION           INTERNATIONAL
   NUMBER         TRADEMARK              DATE                  CLASSES
2,240,163                           April 20, 1999 For: clutch bags, change purses,
                                                   pocketbooks, purses, wallets in
                                                   class 018.




3,561,323                           January 13,      For: optical apparatus and
                                    2009             instruments, namely, spectacles,
                                                     sunglasses, spectacle cases, and
                                                     spectacle frames in Class 009.

2,749,176                           August 12,       For: Athletic bags; attache
                                    2003             cases; baby carriers worn on the
                                                     body; backpacks; beach bags;
                                                     beach umbrellas; billfolds; book
                                                     bags; briefcase-type portfolios;
                                                     briefcases; business card cases;
                                                     carry-on bags; non-motorized
                                                     collapsible luggage carts;
                                                     change purses; clutch bags;
                                                     clutch purses; coin purses;
                                                     cosmetic cases sold empty;
                                                     credit card cases; diaper bags;
                                                     document cases; drawstring
                                                     pouches; duffel bags; fanny
                                                     packs; felt pouches; garment
                                                     bags for travel; golf umbrellas;
                                                     gym bags; handbags; hat boxes
                                                     for travel; key cases; knapsacks;
                                                     luggage; overnight bags;
                                                     overnight cases; parasols;
                                                     passport cases, holders and
                                                     wallets; patio umbrellas;
                                                     pocketbooks; purses; satchels;
                                                     school bags; shoe bags for
                                                     travel; leather shopping bags;
                                                     mesh shopping bags; textile
                                                     shopping bags; shoulder bags;
                                                     all-purpose sports bags;
                                                     suitcases; toiletry cases sold
                                                     empty; tote bags; travel bags;
                                                     trunks for traveling; umbrellas;
                                                     valises; vanity cases sold

                                      4
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 5 of 20 PageID #:3085




REGISTRATION      REGISTERED        REGISTRATION           INTERNATIONAL
  NUMBER          TRADEMARK            DATE                    CLASSES
                                                    empty; waist packs; wallets in
                                                    Class 018.

                                                    For: Clothing for use by men,
                                                    women and children; namely,
                                                    anoraks; aprons; ascots;
                                                    babushkas; bandannas; bathing
                                                    suits; bathrobes; belts; blazers;
                                                    blouses; blousons; bodysuits;
                                                    boleros; boots; boxer shorts;
                                                    brassieres; briefs; baby
                                                    buntings; caftans; camisoles;
                                                    capes; caps; cardigans;
                                                    chemises; clogs; cloth diapers;
                                                    fur coats; suit coats; top coats;
                                                    corselets; culottes; dresses;
                                                    earmuffs; galoshes; garter belts;
                                                    girdles; gloves; nightgowns;
                                                    halter tops; hats; headbands;
                                                    hosiery; jackets; jeans; jogging
                                                    suits; jumpers; jumpsuits;
                                                    kerchiefs; kimonos; leggings;
                                                    leotards; loungewear; mittens;
                                                    moccasins; mufflers;
                                                    neckerchiefs; neckties;
                                                    neckwear; negligees;
                                                    nightshirts; overalls; overcoats;
                                                    overshoes; pajamas; panties;
                                                    pants; pantsuits; pantyhose;
                                                    parkas; pedal pushers;
                                                    peignoirs; pinafores; playsuits;
                                                    pocket squares; ponchos;
                                                    pullovers; raincoats; sandals;
                                                    scarves; shawls; shirts; shorts;
                                                    undershirts; shoes; sweat shorts;
                                                    skirts; ski suits; slacks;
                                                    snowsuits; socks; sport coats;
                                                    sport shirts; stockings; stoles;
                                                    suits; suspenders; sweat pants;
                                                    sweatshirts; sweaters; t-shirts;
                                                    trousers; tuxedos; underpants;
                                                    vests; vested suits; and warm-up
                                                    suits in Class 025.



                                      5
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 6 of 20 PageID #:3086




REGISTRATION     REGISTERED         REGISTRATION           INTERNATIONAL
   NUMBER        TRADEMARK               DATE                 CLASSES
5,173,476    DIOR SO REAL           April 4, 2017 For: Eyeglasses, sunglasses,
                                                  goggles for sports; spectacle
                                                  frames, spectacle cases;
                                                  containers for contact lenses;
                                                  protective cases, bags, satchels
                                                  and covers for computers,
                                                  tablets, mobile telephones and
                                                  MP3 players in Class 009.

                                                     For: Jewelry; precious stones;
                                                     precious metals and their alloys,
                                                     jewelry bracelets, jewelry
                                                     brooches, jewelry necklaces,
                                                     jewelry chains, medals,
                                                     pendants, earrings, rings,
                                                     charms, tie pins; cuff links; key
                                                     rings of precious metals;
                                                     jewelry cases; boxes of precious
                                                     metal; boxes, cases and
                                                     presentation cases for
                                                     timepieces and jewelry;
                                                     timepieces, chronometric
                                                     instruments, watches, watch
                                                     bands in Class 014.

                                                     For: Leather and imitation
                                                     leather; animal skins and furs;
                                                     trunks and suitcases; wallets;
                                                     coin purses; credit card holders;
                                                     briefcases of leather or imitation
                                                     leather; key cases of leather or
                                                     imitation leather; garment bags
                                                     for travel; all-purpose carrying
                                                     bags, backpacks, handbags,
                                                     traveling bags; vanity cases sold
                                                     empty; clutch bags of leather;
                                                     toiletry and make-up bags sold
                                                     empty; boxes of leather;
                                                     umbrellas in Class 018.

5,505,434     J'ADIOR               July 3, 2018     For: Eyeglasses, sunglasses,
                                                     goggles for sports; spectacle
                                                     frames, spectacle cases;
                                                     protective cases, bags, satchels

                                      6
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 7 of 20 PageID #:3087




REGISTRATION      REGISTERED        REGISTRATION             INTERNATIONAL
  NUMBER          TRADEMARK            DATE                     CLASSES
                                                    and covers for computers,
                                                    tablets, mobile telephones and
                                                    MP3 players; cases for
                                                    telephones, protective cases for
                                                    telephones in Class 009.

                                                    For: Jewelry, jewelry articles;
                                                    precious and semi-precious
                                                    stones; pearls; precious metals
                                                    and their alloys; items of
                                                    jewelry, namely, bracelets,
                                                    brooches, necklaces, chains,
                                                    medals, pendants, earrings,
                                                    rings, and charms; tie pins; cuff
                                                    links; key rings; jewelry cases;
                                                    boxes of precious metals;
                                                    presentation boxes and cases for
                                                    jewelry and timepieces;
                                                    timepieces; chronometric
                                                    instruments; watches; watch
                                                    bands; watch dials;
                                                    chronographs in Class 014.

                                                    For: Leather and imitation
                                                    leather; animal skins and fur
                                                    pelts; trunks and suitcases;
                                                    wallets; coin purses; credit card
                                                    holders; briefcases of leather or
                                                    imitation leather; attaché cases
                                                    and document cases of leather
                                                    and imitation leather; protective
                                                    covers for clothing, namely,
                                                    garment bags for travel; key
                                                    cases of leather or imitation
                                                    leather; all-purpose carrier bags;
                                                    backpacks; handbags; traveling
                                                    bags; vanity cases sold empty;
                                                    clutch bags of leather; traveling
                                                    sets being luggage of leather;
                                                    toiletry and make-up bags sold
                                                    empty; leather boxes not being
                                                    jewelry boxes; umbrellas;
                                                    shoulder belts of leather in
                                                    Class 018.

                                      7
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 8 of 20 PageID #:3088




REGISTRATION      REGISTERED        REGISTRATION            INTERNATIONAL
  NUMBER          TRADEMARK            DATE                    CLASSES

                                                    For: Clothing, namely, layettes,
                                                    bibs not of paper, bath robes,
                                                    bathing suits, shorts, belts,
                                                    suspenders, blouses, cardigans,
                                                    trousers, overalls, combinations,
                                                    shirts, t-shirts, skirts, polo
                                                    shirts, pullovers, vests, dresses,
                                                    coats, tailleurs, parkas,
                                                    overcoats, blousons, jackets,
                                                    underwear, furs being clothing,
                                                    wedding dresses, gloves,
                                                    mittens, scarves, stoles, sashes
                                                    for wear, shawls, neckties,
                                                    collars, caps, hats, visors,
                                                    hosiery, men's suits, ponchos,
                                                    raincoats, socks, tights,
                                                    leggings, pajamas, tracksuits,
                                                    cuffs, and bedroom slippers;
                                                    footwear; beach, ski, and sports
                                                    footwear; boots; ankle boots;
                                                    sandals; pumps being footwear;
                                                    esparto shoes and sandals;
                                                    headbands; headwear; headgear
                                                    being knitted caps; clothing for
                                                    sports, namely, shorts and
                                                    shirts; clothing for children,
                                                    namely, hats, shorts, dresses,
                                                    and shoes in Class 025.

3,002,132                           September 27,   For: Jewelry; jewelry chains;
                                    2005            charms, medals; pins being
                                                    jewelry in Class 014.




                                      8
   Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 9 of 20 PageID #:3089




 REGISTRATION           REGISTERED            REGISTRATION        INTERNATIONAL
    NUMBER              TRADEMARK                  DATE                CLASSES
 2,790,589                                    December 9,  For: Optical apparatus and
                                              2003         instruments, namely, spectacles,
                                                           sunglasses in Class 009.

                                                                For: Precious metals in general
                                                                and their alloys sold in bulk;
                                                                precious metals and their alloys
                                                                sold at retail; jewelry, charms,
                                                                medals in Class 014.

                                                                For: Clothing for use by men,
                                                                namely, blousons; boxer shorts;
                                                                cardigans; neckties; neckwear;
                                                                pants; pullovers; scarves; shirts;
                                                                shorts; sweat shorts; sport
                                                                shirts; sweatshirts; sweaters; t-
                                                                shirts; trousers in Class 025.


       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Dior’s previously

granted Motion for Entry of a Temporary Restraining Order establishes that Dior has demonstrated

a likelihood of success on the merits; that no remedy at law exists; and that Dior will suffer

irreparable harm if the injunction is not granted. Specifically, Dior has proved a prima facie case

of trademark infringement because (1) the CHRISTIAN DIOR Trademarks are distinctive marks

and are registered with the U.S. Patent and Trademark Office on the Principal Register, (2)

Defendants are not licensed or authorized to use any of the CHRISTIAN DIOR Trademarks, and

(3) Defendants’ use of the CHRISTIAN DIOR Trademarks is causing a likelihood of confusion as

to the origin or sponsorship of Defendants’ products with Dior. Furthermore, Defendants’

continued and unauthorized use of the CHRISTIAN DIOR Trademarks irreparably harms Dior

                                                9
     Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 10 of 20 PageID #:3090




through diminished goodwill and brand confidence, damage to Dior’s reputation, loss of

exclusivity, and loss of future sales. Monetary damages fail to address such damage and, therefore,

Dior has an inadequate remedy at law. Moreover, the public interest is served by entry of this

Preliminary Injunction to dispel the public confusion created by Defendants’ actions. As such,

this Court orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         preliminarily enjoined and restrained from:

         a. using the CHRISTIAN DIOR Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            Dior product or not authorized by Dior to be sold in connection with the CHRISTIAN

            DIOR Trademarks;

         b. reproducing, distributing copies of, making derivative works of, or publicly displaying

            the Dior Copyrighted Designs in any manner without the express authorization of Dior;

         c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Dior product or any other product produced by Dior, that is not Dior’s or not produced

            under the authorization, control or supervision of Dior and approved by Dior for sale

            under the CHRISTIAN DIOR Trademarks and/or the Dior Copyrighted Designs;

         d. committing any acts calculated to cause consumers to believe that Defendants’ products

            are those sold under the authorization, control or supervision of Dior, or are sponsored

            by, approved by, or otherwise connected with Dior;




                                                  10
     Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 11 of 20 PageID #:3091




         e. further infringing the CHRISTIAN DIOR Trademarks and/or the Dior Copyrighted

            Designs and damaging Dior’s goodwill; and

         f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for Dior, nor authorized by Dior to be sold or offered

            for sale, and which bear any of Dior’s trademarks, including the CHRISTIAN DIOR

            Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof

            and/or which bear the Dior Copyrighted Designs.

2.       The domain name registries for the Domain Names, including, but not limited to, VeriSign,

         Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry,

         within five (5) business days of receipt of this Order, shall, at Dior’s choosing:

         a. unlock and change the registrar of record for the Domain Names to a registrar of Dior’s

            selection until further ordered by this Court; or

         b. disable the Domain Names and make them inactive and untransferable until further

            ordered by this Court.

3.       The domain name registrars, including, but not limited to, GoDaddy Operating Company,

         LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”),

         and Namecheap Inc. (“Namecheap”), within five (5) business days of receipt of this Order,

         shall take any steps necessary to transfer the Domain Names to a registrar account of Dior’s

         selection so that the Domain Names can be redirected or disabled until further ordered by

         this Court.

4.       Upon Dior’s request, any third party with actual notice of this Order who is providing

         services for any of the Defendants, or in connection with any of Defendants’ Online



                                                  11
Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 12 of 20 PageID #:3092




    Marketplaces and Domain Names, including, without limitation, any online marketplace

    platforms such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

    (“Alibaba”), Amazon. com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com

    (“Wish.com”), and Dhgate, (collectively, the “Third Party Providers”) shall, within five (5)

    business days after receipt of such notice, provide to Dior expedited discovery, including

    copies of all documents and records in such person’s or entity’s possession or control

    relating to:

    a. the identities and locations of Defendants, their agents, servants, employees,

        confederates, attorneys, and any persons acting in concert or participation with them,

        including all known contact information, and all associated e-mail addresses;

    b. the nature of Defendants’ operations and all associated sales, methods of payment for

        services and financial information, including, without limitation, identifying

        information associated with the Online Marketplaces, Domain Names, and Defendants’

        financial accounts, as well as providing a full accounting of Defendants’ sales and

        listing history related to their respective Online Marketplaces and Domain Names; and

    c. any financial accounts owned or controlled by Defendants, including their agents,

        servants, employees, confederates, attorneys, and any persons acting in concert or

        participation with them, including such accounts residing with or under the control of

        any banks, savings and loan associations, payment processors or other financial

        institutions including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba, Ant

        Financial Services Group (“Ant Financial”), Amazon Pay, Wish.com or other merchant

        account providers, payment providers, third party processors, and credit card

        associations (e.g., MasterCard and VISA).



                                             12
     Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 13 of 20 PageID #:3093




5.       Upon Dior’s request, those with notice of the injunction, including the Third Party

         Providers as defined in Paragraph 4, shall, within five (5) business days after receipt of

         such notice, disable and cease displaying any advertisements used by or associated with

         Defendants in connection with the sale of counterfeit and infringing goods using the

         CHRISTIAN DIOR Trademarks and/or which bear the Dior Copyrighted Designs.

6.       Defendants shall be temporarily and preliminarily restrained and enjoined from

         transferring or disposing of any money or other of Defendants’ assets until further ordered

         by this Court.

7.       Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com,

         and Amazon Pay, shall, within five (5) business days of receipt of this Order:

         a. locate all accounts and funds connected to Defendants’ Seller Aliases, Online

            Marketplaces and Domain Names, including, but not limited to, any financial accounts

            connected to the information listed in Schedule A hereto, the e-mail addresses

            identified in Exhibits 5 and 6 to the Declaration of Nicolas Lambert, and any e-mail

            addresses provided for Defendants by third parties; and

         b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants’ assets until further ordered by this Court.

8.       Dior is authorized to issue expedited written discovery, pursuant to the Federal Rules of

         Civil Procedure 33, 34 and 36, related to:

         a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, including any and all associated e-mail

            addresses; and



                                                 13
     Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 14 of 20 PageID #:3094




         b. the nature of Defendants’ operations and all associated sales, methods of payment for

            services and financial information, including, without limitation, identifying

            information associated with the Online Marketplaces, Domain Names, and Defendants’

            financial accounts, as well as providing a full accounting of Defendants’ sales and

            listing history related to their respective Online Marketplaces and Domain Names.

         Dior is authorized to issue any such expedited discovery requests via e-mail. Defendants

         shall respond to any such discovery requests within ten (10) business days of being served

         via e-mail.

9.       Dior may provide notice of these proceedings to Defendants, including service of process

         pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions, by electronically publishing a

         link to the Amended Complaint, this Order and other relevant documents on a website to

         which the Domain Names which are transferred to Dior’s control will redirect, or by

         sending an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to the Declaration

         of Nicolas Lambert and any e-mail addresses provided for Defendants by third parties that

         includes a link to said website. The Clerk of the Court is directed to issue a single original

         summons in the name of “CHINABRANDMALL.COM and all other Defendants

         identified in the Amended Complaint” that shall apply to all Defendants. The combination

         of providing notice via electronic publication or e-mail, along with any notice that

         Defendants receive from domain name registrars and payment processors, shall constitute

         notice reasonably calculated under all circumstances to apprise Defendants of the pendency

         of the action and afford them the opportunity to present their objections.

10.      Plaintiff’s Amended Complaint [13] and Exhibits 1-5 thereto [13-1] - [13-5], Exhibits 1-2

         to the Complaint [2], [3], Schedule A to the Complaint [4] and the Amended Complaint



                                                  14
  Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 15 of 20 PageID #:3095




      [13-6], Plaintiff’s Motion for Entry of a Temporary Restraining Order [14], Plaintiff’s

      Memorandum in Support of the Motion for Entry of a Temporary Restraining Order [15],

      the accompanying Declaration of Justin R. Gaudio [16] and Exhibits 1-4 thereto [16-1] –

      [16-4], Declaration of Nicolas Lambert [17], and Exhibits 1-6 thereto [17-1] – [17-4], [18],

      [19], Plaintiff’s Motion Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3)

      [20], Plaintiff’s Memorandum in Support of the Motion for Electronic Service of Process

      Pursuant to Fed. R. Civ. P. 4(f)(3) [21], the accompanying Declaration of Justin R. Gaudio

      [22] and Exhibits 1-3 thereto [22-1] – [22-3], Plaintiff’s Notification of Affiliates [24],

      Plaintiff’s Notice of Claims Involving Trademarks [25], and the TRO [29] are unsealed.

11.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

      Northern District of Illinois Local Rules.

12.   The $10,000 bond posted by Dior shall remain with the Court until a Final disposition of

      this case or until this Preliminary Injunction is terminated.

                                             IT IS SO ORDERED.

Dated: June 22, 2020

                                             _____________________________________
                                             Robert W. Gettleman
                                             United States District Judge




                                               15
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 16 of 20 PageID #:3096




                   Christian Dior Couture, SA. v. chinabrandmall.com, et al.,
                                     Case No. 20-cv-2421


                                         Schedule A
No.   Seller Aliases                                 No.   Seller Aliases
  1   chinabrandmall.com                               2   luxuryhandbagsa.com
  3   herejordan.com                                   4   fashionluxurybags.top
  5   fendidiorbags.com                                6   cnreplica.best
  7   lvbagsclub.com                                   8   designerbaga.com
  9   brandundefined.com                              10   stevehandbag.com
 11   ebayresell.com                                  12   salesclockaccessories.xyz
 13   totestore.site                                  14   sneakerlegger.com
 15   dioronline.us                                   16   daydaymall.us
 17   polarisiitbh.com                                18   qldtongarugby.com
 19   ANTHONY ALLAN                                   20   Aprirria
 21   ATTCL.LLC                                       22   Barabum Fashion
 23   BEEYA                                           24   Begain
 25   BEICHUANG                                       26   Beloved One
 27   Bolice                                          28   BOOZUK
 29   Daesar                                          30   domiroe
 31   ENSARJOE                                        32   GiuGinHuYu
 33   Indey                                           34   Joopin
 35   DISMISSED                                       36   KAYLEIGH SHEPHERD
 37   Kercisbeauty                                    38   LAFESTIN
 39   LANDYShop                                       40   Lean In
 41   Lilike                                          42   LOHOME
 43   lv liang shi li shi qu gai mei chao shi         44   Lvtian
 45   M&D jewelry                                     46   Outdoor Guide
 47   Sang Buy                                        48   Sugar Crystal
 49   VISHARK                                         50   WizWiz
 51   Worglo Store                                    52   YIWU CITY MEIQIN TRADING CO.，
                                                           LTD
 53   Yobon                                           54   Yogwoo Inc
 55   1991walker                                      56   ajsety-7
 57   beauty-legend                                   58   byonehk
 59   coneruo                                         60   crtechnology
 61   danwa7924                                       62   ecommerceshop885
 63   fxek5648                                        64   happy_b1
 65   hbdmmy                                          66   hengyunjiujiu
 67   DISMISSED                                       68   hua2642
 69   huijieltd                                       70   jamie1123

                                                16
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 17 of 20 PageID #:3097




No.   Seller Aliases                         No.   Seller Aliases
 71   jxhzmy                                  72   jxshop-2018
 73   korinnesshop                            74   liliancottage
 75   misszxy3217                             76   nbhd9363
 77   pinksugao                               78   vogueonline999
 79   yingchengda-9                           80   yzzltd
 81   zengjh91                                82   Balun charm clothing store
 83   Beyond Fashion                          84   bnjgrkvssl0023
 85   DISMISSED                               86   Chameleon Store
 87   cheng&ju&you                            88   chenxiuyunshop
 89   chunnuanhuakai686                       90   COCNINE
 91   comfort comfort                         92   CRXfashion
 93   e_walk BOPU SHOP                        94   edropoff
 95   ehckug zeng                             96   ejcfgy dan
 97   Fashion Monopoly                        98   feiyuefang
 99   gaoliangliang                          100   DISMISSED
101   DISMISSED                              102   hanqio
103   Happyyumei                             104   Indore
105   DISMISSED                              106   jianjiansunglasses
107   Lay Taung                              108   Lida Fashion
109   lihongyun                              110   lijiemiao
111   liliandlucy                            112   linalipingbo
113   liuyanlinglfa                          114   liwei0415
115   LydiaSweet                             116   members free trade
117   DISMISSED                              118   Sacol Island
119   shagor                                 120   somehow never
121   sttompz48                              122   sunhuil
123   Suofe ya yi chu                        124   T_Store
125   Thitpon                                126   xinghuojianshen
127   yannvxia                               128   yunyunzhongsheng
129   zhanmengjiao                           130   Zhaomengzhen Fashion
131   zhenty                                 132   zsxxery

No. Online Marketplaces                       No. Online Marketplaces
  1 amazon.com/sp?seller=A1MWP85MG              2 amazon.com/sp?seller=A1P2YU8HX
    ETTUJ                                         YYT67
  3 amazon.com/sp?seller=A3Q9F6248FY            4 amazon.com/sp?seller=A29ABOF9T
    M4Q                                           8D5TI
  5 amazon.com/sp?seller=A1JZ4Z0D26K7           6 amazon.com/sp?seller=AU2KYRK2T
    DV                                            TDB5
  7 amazon.com/sp?seller=A3J94ZPGBN4            8 amazon.com/sp?seller=A3BDRCOZO
    ORL                                           IC5FO

                                        17
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 18 of 20 PageID #:3098




No. Online Marketplaces                       No. Online Marketplaces
  9 amazon.com/sp?seller=A3QZYSF6H18K          10 amazon.com/sp?seller=A2IP9DCY0H
    JT                                            KOIC
 11 amazon.com/sp?seller=AW8C3WL2EH            12 amazon.com/sp?seller=AUXTCKNEQ
    WET                                           KLJ8
 13 amazon.com/sp?seller=A2717TZRS0V6          14 amazon.com/sp?seller=A18Z0XCUS
    42                                            AFEOD
 15 amazon.com/sp?seller=A2YMA956AD            16 amazon.com/sp?seller=A33BTHKV7
    U30M                                          5MZZK
 17 DISMISSED                                  18 amazon.com/sp?seller=A27TP9HGIR
                                                  FSS4
 19 amazon.com/sp?seller=ARCYM16RKP            20 amazon.com/sp?marketplaceID=AW
    WYS                                           ZXKKGZTN9HL&seller=A1LLZN8IM22
                                                  5QA
 21 amazon.com/sp?seller=https://www.a         22 amazon.com/sp?seller=A3HM8WHT
    mazon.com/sp?seller=A2BDOPI8VKJRC             X7YHXK
    9
 23 amazon.com/sp?seller=A1HLC8URTGV           24 amazon.com/sp?seller=https://ww
    0MC                                           w.amazon.com/sp?seller=AFGPF5E2
                                                  9KFSO
 25 amazon.com/sp?seller=A1B1K4FFKU2J          26 amazon.com/sp?seller=AELHIQ31B
    VY                                            GK2Q
 27 amazon.com/sp?seller=A220ECUUPL2           28 amazon.com/sp?seller=A3BX1UGDT
    8IY                                           8HYPN
 29 amazon.com/sp?seller=A3FN9XFH6B4J          30 amazon.com/sp?seller=A2F3HTLUP
    TR                                            H02C
 31 amazon.com/sp?seller=A3VZUBZB01E           32 amazon.com/sp?seller=A2X0MPY1F
    80E                                           5FMFL
 33 amazon.com/sp?seller=A3PVRFXAKFTY          34 amazon.com/sp?seller=A1UX3H4NE
    Q5                                            GE2MN
 35 amazon.com/sp?seller=A3CRY96KC2EA          36 amazon.com/sp?seller=A1B6A2LRT6
    WP                                            DF0Q
 37 ebay.com/usr/1991walker                    38 ebay.com/usr/ajsety-7
 39 ebay.com/usr/beauty-legend                 40 ebay.com/usr/byonehk
 41 ebay.com/usr/coneruo                       42 ebay.com/usr/crtechnology
 43 ebay.com/usr/danwa7924                     44 ebay.com/usr/ecommerceshop885
 45 ebay.com/usr/fxek5648                      46 ebay.com/usr/happy_b1
 47 ebay.com/usr/hbdmmy                        48 ebay.com/usr/hengyunjiujiu
 49 DISMISSED                                  50 ebay.com/usr/hua2642
 51 ebay.com/usr/huijieltd                     52 ebay.com/usr/jamie1123
 53 ebay.com/usr/jxhzmy                        54 ebay.com/usr/jxshop-2018
 55 ebay.com/usr/korinnesshop                  56 ebay.com/usr/liliancottage


                                         18
Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 19 of 20 PageID #:3099




No.   Online Marketplaces                    No.   Online Marketplaces
 57   ebay.com/usr/misszxy3217                58   ebay.com/usr/nbhd9363
 59   ebay.com/usr/pinksugao                  60   ebay.com/usr/vogueonline999
 61   ebay.com/usr/yingchengda-9              62   ebay.com/usr/yzzltd
 63   ebay.com/usr/zengjh91                   64   wish.com/merchant/5b73dc26cfde1
                                                   479f9babac3
 65 wish.com/merchant/5368e41ebb72c5          66   wish.com/merchant/5ac209fedb5f1
    14fe919fec                                     f378faa002d
 67 DISMISSED                                 68   wish.com/merchant/56658425eb4b
                                                   1423fbab3235
 69 wish.com/merchant/58ddd21cf965f25         70   wish.com/merchant/5d54f94d1527
    4d97320e7                                      5472deb9252f
 71 wish.com/merchant/58cbba9732ccc95         72   wish.com/merchant/5832db417a27
    10ae7fb54                                      ab1b9ee75a04
 73 wish.com/merchant/5d8c1313288835          74   wish.com/merchant/5883129f401e
    0d8a1e8fee                                     874cc73ab870
 75 wish.com/merchant/5d5ce6ee40defd4         76   wish.com/merchant/5853fc3cc5758
    4eaa72568                                      a4cccc904a0
 77 wish.com/merchant/58d8bfc4109eec5         78   wish.com/merchant/58d8cc69a3a7
    8b380889c                                      03535dd5450a
 79 wish.com/merchant/53c656b44497c5          80   wish.com/merchant/5875e94db989
    63b4452a1a                                     084d626eac43
 81 wish.com/merchant/584cffbbd588b44         82   DISMISSED
    d3eaab464
 83 DISMISSED                                 84 wish.com/merchant/58c52d887736
                                                 1650f7b03ea5
 85 wish.com/merchant/58c21e29e4595e          86 wish.com/merchant/578c65605075
    505412c131                                   4b0b89db9e9d
 87 DISMISSED                                 88 wish.com/merchant/581c1f1df1415
                                                 c7c3ebdc229
 89 wish.com/merchant/577a23c07e5489          90 wish.com/merchant/57834c492dc1
    07a8572252                                   d20eadcf9f9e
 91 wish.com/merchant/593519ebb962ba          92 wish.com/merchant/58a15dbdf5c3
    41cf1041dc                                   3b4f4173406c
 93 wish.com/merchant/5a377c2f7f9ae50         94 wish.com/merchant/5858eeeb8abe
    849a392a5                                    8f5008090e6f
 95 wish.com/merchant/5865fc1dc7f26a4         96 wish.com/merchant/5880b8c01f6e1
    df3278f55                                    e4c9cb0b23a
 97 wish.com/merchant/56ebb969bb8d77          98 wish.com/merchant/596340a9e81e
    69a158d529                                   8a25d3119f7b
 99 DISMISSED                                100 wish.com/merchant/577772b88e93
                                                 cc74b41f4f58

                                        19
 Case: 1:20-cv-02421 Document #: 41 Filed: 06/22/20 Page 20 of 20 PageID #:3100




No. Online Marketplaces                       No. Online Marketplaces
101 wish.com/merchant/58abd476c4d842          102 wish.com/merchant/590173578562
    504bc4f802                                    21195594ca0f
103 wish.com/merchant/5b1cfad7eae8b44         104 wish.com/merchant/58c7b9012da2
    2b7289a2a                                     40507b727c51
105 Wish.com/merchant/5b4db544ca6d21          106 wish.com/merchant/5a9109019c15f
    1a1612491d                                    f2160a014e7
107 wish.com/merchant/577b55e53fb220          108 wish.com/merchant/58ca53bcaf7a3
    74bdbc5a11                                    1511fe12494
109 wish.com/merchant/57ebae21fc63523         110 wish.com/merchant/58f870decc049
    92eaa0ab3                                     b11a51c5ff5
111 wish.com/merchant/58dd0457781853          112 wish.com/merchant/55135e248e8d
    29b30b5789                                    ef1aca82bfbe
113 wish.com/merchant/58732895363835          114 wish.com/merchant/58dca3c8b466
    4cb4985016                                    286d3d5159d6


No.   Domain Names                           No.   Domain Names
  1   chinabrandmall.com                       2   luxuryhandbagsa.com
  3   herejordan.com                           4   fashionluxurybags.top
  5   fendidiorbags.com                        6   cnreplica.best
  7   lvbagsclub.com                           8   designerbaga.com
  9   brandundefined.com                      10   stevehandbag.com
 11   ebayresell.com                          12   salesclockaccessories.xyz
 13   totestore.site                          14   sneakerlegger.com
 15   dioronline.us                           16   daydaymall.us
 17   polarisiitbh.com                        18   qldtongarugby.com




                                        20
